ANDERSON, Justice.
Conceding that under the law the hospital board had no right to purchase and acquire title to the land, still its title is good against every one except the state; it may be used both offensively and defensively; and no one-hut the state can raise the question of the legality of the title. Nicholson v. Myres, 170 Miss, 441, 154 So. 282; Quitman County v. Stritze, 70 Miss. 320, 13 So. 36; Middleton v. Georgetown Mercantile Co., 117 Miss. 134, 77 So. 956; Fritts v. Palmer, 132 U. S. 282, 10 S. Ct. 93, 33 L. Ed. 317. It follows that, having been authorized by the Legislature to do so, the hospital board could have conveyed to Anderson a good title. The chancellor found, however, from the evidence that the purchase money was never paid by Anderson, and therefore under the escrow agreement the deed was never legally delivered to him. We think the evidence amply justifies that finding.
Affirmed.